RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 3(d) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. I-A, se consti-tuyen las siguientes Salas Especiales de Despacho para funcionar durante el receso:

*184
Del 8 de julio al 16 de agosto:

Juez Asociado, Sr. Francisco Rebollo López (Pres.)
Juez Asociada, Sra. Miriam Naveira de Rodón
Juez Asociado, Sr. José A. Andréu García

Del 19 de agosto al 28 de septiembre:

Juez Asociado, Sr. Antonio S. Negrón García (Pres.)
Juez Asociado, Sr. Federico Hernández Denton
Juez Asociado, Sr. Rafael Alonso Alonso
Los Presidentes de Sala quedan facultados para susti-tuir a los Jueces que integren las Salas que no puedan intervenir en algún asunto ante su consideración y, así mismo, para convocar al Tribunal cuando sea necesario.
Salvo regla de necesidad, convocatoria a una sesión ple-naria del Tribunal o situación adicional que lo amerite, por razón del descargo de sus responsabilidades como Presi-dente de la Junta Constitucional de Revisión de Distritos Senatoriales y Representativos, durante el receso el Juez Presidente Señor Pons Núñez no se integrará a dichas Salas Especiales de Despacho.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General Interino.
(Fdo.) Heriberto Pérez Ruiz Secretario General Interino